PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/759,870 
Filing Date: 14 March 2018
Appellant(s):  Maurus et al.



__________________
Christopher Goff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 22, 2021.
September 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Jueptner et al. (US 2006/0173099 A1) in view of Wendel et al. (US 6562148 B1) on Claims 1-2, 6, 9-10 and 16 are maintained.
Regarding claim 1, Jueptner teaches a method of pretreating a sheet of aluminum alloys by a chromium-free conversion treatment by surface coating (Abstract, [0277], the recitation “for noncutting forming and/or joining by welding or adhesive bonding to pretreated workpieces, precoated workpieces, or precoated parts composed of steel and/or galvanized steel and/or alloy-galvanized steel, and also for a subsequent permanent corrosion-protecting treatment by phosphating” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).), wherein the process comprises: 
a) pickling the sheet of aluminum alloy using Deoxidizer®4902 (a commercial product of the applicant) 2%, at room temperature for 3 minutes by dipping ([0284]); 
b) rinsing the sheet of aluminum alloy with water ([0285]-[0286]); 
c) applying an aqueous, acidic, chromium-free treatment solution to the sheet of aluminum alloy by dipping for example ([0027], [0287]) comprising: 
a copolymer of alkylene phosphinic acid and one or more unsaturated carboxylic acid(s) or copolymers of vinylphosphonic acid and one or more unsaturated carboxylic acids selected from acrylic acid, methacrylic acid and maleic acid ([0044], [0046]); 
hexafluorozirconate ([0028]); 
molybdate ([0029]), 
wherein a total of 4 to 4000 mg/l of hexafluorozirconate ions for example ([0028]); a total of 10 to 4000 mg/l of molybdate ions for example, calculated as dihydrate of the Na salt ([0029]), in one litter solution, the amount of hexafluorozirconate ions is 4-4000 mg (calculated amount of Zr is 91.22g/mol / 207.23 g/mol = x / 4mg to 4000mg, x = 1.76 to 1760 mg), and the molybdate ions is 10 to 4000 mg (calculated amount of Mo is 95.95g/mol / 205.92 g/mol = x / 10mg to 4000mg, x = 4.66 to 1863.83 mg), when the Zr is 100mg, Mo is 10mg, therefore the weight ratio is 10:1;
wherein the concentration of the hexafluorozirconate ions is preferably at least 100 mg/l and preferably at a maximum of 500 mg/l ([0032]), and wherein 
wherein 0.02 to 5 g/l (20-5000 mg/l) of a copolymer of alkylene phosphinic acid and one or more unsaturated carboxylic acid(s) or copolymers of vinylphosphonic acid and one or more unsaturated carboxylic acids selected from acrylic acid, methacrylic acid and maleic acid ([0044], [0046]); 
d) drying the sheet of aluminum alloy ([0287]), the surface comprises particularly 3 to 30mg/m2 of zirconium and the molybdenum coating is generally in the range between 2 and 500 mg/m2  for example ([0276], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).

Jueptner does not explicitly teach the whole range of a weight ratio, calculated as Zr/Mo metal, of Zr : Mo is from 15:1 to 3.5:1, the solution includes from 100 to 800 mg/l of Zr and from 30 to 100 mg/l of Mo, calculated as Zr/Mo metal, a layer weight is provided on each workpiece of from 2 to 15 mg/m2 of Zr and Mo, and 100 to 600 mg/l of the at least one polymer, but teaches a total of 4 to 4000 mg/l of hexafluorozirconate ions for example ([0028]); a total of 10 to 4000 mg/l of molybdate ions for example, calculated as dihydrate of the Na salt ([0029]), as collated above in one litter solution, 2 of zirconium and the molybdenum coating is generally in the range between 2 and 500 mg/m2  for example ([0276], and 0.02 to 5 g/l of a copolymer ([0044], [0046]), as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in Zr: Mo is from 15:1 to 3.5:1, from 100 to 800 mg/1 of Zr and from 30 to 100 mg/1 of Mo, and from 2 to 15 mg/m2 of Zr and Mo, and includes 100 to 600 mg/l of the at least one polymer, because the claimed ranges overlap or lie inside ranges disclosed by the prior art ranges, a prima facie case of obviousness exists and expect the same success when applying the same amount of Zr and Mo.  

Jueptner teaches a method of pretreating a sheet of aluminum alloys as disclosed above.  Jueptner does not explicitly teach pickling solution comprising non-ionic surfactant, hydrofluoric acid, and sulfuric acid.  However, an analogous art, in the same field of endeavor, Wendel teaches a method of pretreatment of work pieces having a surface made of aluminum or aluminum alloys (Abstract), comprising pickling  in order to achieve the target pursued with invention such as good adhesion and good corrosion protection, it is important that the aluminum alloys is pickling with the pickling solution (Col. 2, lines 55-67, Col. 3, lines 35-45).

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Regarding claim 2, Jueptner teaches comprising: a total of 4 to 4000 mg/l of hexafluorozirconate ions for example ([0028]); a total of 10 to 4000 mg/l of molybdate ions for example, calculated as dihydrate of the Na salt ([0029], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Jueptner does not explicitly teach the whole range of a weight ratio, calculated as Zr/Mo metal, of Zr : Mo is from 13:1 to 7:1, but teaches a total of 4 to 4000 mg/l of hexafluorozirconate ions for example ([0028]); a total of 10 to 4000 mg/l of molybdate ions for example, calculated as dihydrate of the Na salt ([0029]), as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in Zr: Mo is from 13:1 to 7:1, because the claimed ranges overlap or lie inside ranges disclosed by the prior art ranges, a prima facie case of obviousness exists and expect the same success when applying the same amount of Zr and Mo.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Regarding claim 6, Jueptner teaches the aqueous treatment solution contains at least one polymer from polymers or copolymers of acrylic acid and/or methacrylic acid ([0040]).

Regarding claim 9, Jueptner teaches a method of pretreating a sheet of aluminum alloys as disclosed above.  Jueptner does not explicitly teach further comprising pretreating the aluminum alloy for noncutting forming, the pretreating comprising applying a lubricant before the noncutting forming.  However, Wendel, an analogous art, teaches a method of pretreatment of work pieces having a surface made of aluminum or aluminum alloys, for non-cutting shaping and/or the connection by welding or gluing to work pieces as well as for a subsequent permanent corrosion-preventing treatment (Abstract), in the case of a subsequent treatment by non-cutting shaping, a further  in the case of a subsequent treatment by non-cutting shaping, a further advantageous embodiment of the invention provides applying a lubricant to the work pieces (Col. 5, lines 22-27).

Regarding claim 10, Jueptner teaches a) pickling the sheet of aluminum alloy using Deoxidizer®4902 (a commercial product of the applicant) 2%, at room temperature for 3 minutes by dipping ([0284]); b) rinsing the sheet of aluminum alloy with water ([0285]-[0286]); c) applying a aqueous, acidic, chromium-free treatment solution to the sheet of aluminum alloy by dipping for example ([0027], [0287]).

Regarding claim 16, Jueptner teaches a method of pretreating a sheet of aluminum alloys as disclosed above.  Jueptner does not explicitly teach further comprising applying an activation treatment prior to said corrosion-protecting.  However, Wendel, an analogous art, teaches a method of pretreatment of work pieces having a surface made of aluminum or aluminum alloys comprising cleaning, rinsing and, optionally activation treatments are performed before the permanent corrosion-preventing treatment (Abstract, claim 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply activation treatments are performed before the permanent corrosion-preventing  for the case of a subsequent phosphating treatment, which can also take place wet to wet, it is advantageous to provide an activating treatment (Col. 5, lines 28-40).

(2) Response to Argument

Applicant’s principal arguments are as follows: 

Claimed Subjected Matter  The combination of Jueptner and Wendel do not teaches or suggest each and every one of the process condition: the type of picking treatment, the Zr/Mo ratio, the layer weight produced, the concentration ranges of the treatment solution components, and the pH ranges of the treatment solution.  

Jueptner There would have been no reason or motivation for a person of ordinary skill in the art to modify Jueptner and arrive at the claimed Zr:Mo ratio, because the prima facie obviousness based on routine experimentation requires a particular parameter first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  And each of the working examples of Jueptner use  hexafluorotitanic acid, Jueptner also taches that surfaces comprising 3 to 30 mg/m2 of zirconium and 2 to 500 g/m2 of molybdenum exhibit good adhesion to a subsequently coated layer.

Wendel  It would not have been obvious to a person having ordinary skill in the art to combine Jueptner and Wendel, because Wendel does not suggest the picking as an essential condition that must be included in a specific combination of the claimed Zr/Mo ratio, layer weight, concentration ranges of the treatment solution components and pH ranges of the treatment solution, and Wendel teaches a solution is polymer-free, and silent on a treatment solution containing molybdenum and did not teach the treatment solution claimed ranges.  Therefor the combination of Jueptner and Wendel would not have rendered the claimed pretreatment process obvious.

In response to Applicant’s arguments, please consider the following comments:

The Examiner has fully considered all of Appellant’s arguments. However, the Appellant’s arguments are not found persuasive. As an initial matter, Jueptner teaches every process step of the claimed invention except for the claimed pickling solution and the claimed whole ranges, since Jueptner provides Deoxidizer®4902 rather than listed pickling solution comprising non-ionic surfactant, hydrofluoric acid, and sulfuric acid and concentrations. However, the Wendel reference remedies the deficiencies of Jueptner, since Wendel discloses providing a pickling solution comprising non-ionic surfactant, hydrofluoric acid and sulphuric acid and concentrations for equivalent purpose as pretreatment process of Jueptner, which is to pretreat of an aluminum alloys work pieces for good adhesion and good corrosion prevention as the target pursued with the invention (Jueptner: see [0022]; see Wendel: Abstract, Col. 2, lines 55-67). It is In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

In response to Appellant’s argument that the prima facie obviousness based on routine experimentation requires a particular parameter first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, the Examiner does not find this persuasive since, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05. 

In response to Appellant’s argument that the working examples of Jueptner use hexafluorotitanic acid, Jueptner also taches that surfaces comprising 3 to 30 mg/m2 of zirconium and 2 to 500 g/m2 of molybdenum exhibit good adhesion to a subsequently coated layer, the Examiner does not find this persuasive since, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

In addition as disclosed above, Jueptner teaches wherein a total of 4 to 4000 mg/l of hexafluorozirconate ions for example ([0028]); a total of 10 to 4000 mg/l of molybdate ions for example, calculated as dihydrate of the Na salt ([0029]), in one litter solution, the amount of hexafluorozirconate ions is 4-4000 mg (calculated amount of Zr is 91.22g/mol / 207.23 g/mol = x / 4mg to 4000mg, x = 1.76 to 1760 mg), and the molybdate ions is 10 to 4000 mg (calculated amount of Mo is 95.95g/mol / 205.92 g/mol = x / 10mg to 4000mg, x = 4.66 to 1863.83 mg), when the Zr is 100mg, Mo is 10mg, therefore the weight ratio is 10:1.

It is the position of the examiner that the probability of having hexafluorozirconate based on the teaching of Jueptner does not constitute as “picking and choosing”, because the ions type apply are relatively small, which are hexafluorotitanate and/or hexafluorozirconate ions.

The Examiner further recognizes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, Appellant’s arguments regarding Jueptner failing to teach the pickling solution is not persuasive, since this remedied by Wendel. Similarly, Appellant’s assertion that Wendel fails to teach all other 

The rebuttal by the unexpected performance for the claimed method on prima facie obviousness is not commensurate in regards to claims, in that claims are broader than evidence presented for unexpected results.  For example, in Table 2, CE4 and CE5 also achieved the claimed layer weight 2-15 mg/m2, and in Table 3, the result of phosphatability in CE1 is not measured, and the Modified APGE test in CE2-CE5 are also not measured. 
	
In summary, the Examiner maintains that the cited prior art combination of Jueptner and Wendel establishes a prima facie case of obviousness for independent claim 1. Additionally, it is also recognized that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396 (see MPEP 2141.03(I)). Thus, it is submitted that Jueptner and Wendel teach every process step and composition recited in the claims. As mentioned above, the ordinary artisan before the effective filing date of the claimed invention would consider the pretreatment of aluminum alloys of before the effective filing date of the claimed invention as known equivalents, since both coating compositions are well known in the art for achieving the same purpose, which is to 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HAI Y ZHANG/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
Conferees:

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                         

/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.